UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-52408 EMERGING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 13-1026995 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 121 South Orange Ave., Suite 1500, Orlando, FLORIDA (Address of principal executive offices) (Zip Code) (011) (Registrant's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo As of June 17, 2011, there were 12,250,922 shares of Common Stock, $0.001 par value, issued. EMERGING MEDIA HOLDINGS, INC. EXPLANATORY NOTE - AMENDMENT The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 of Emerging Media Holdings, Inc. (the “Company”), filed with the Securities and Exchange Commission on August 10, 2011 (the “Form 10-Q”), is (1) to amend the Company’s Consolidated Statements of Cash Flows to correct an error, and (2) to furnish Exhibit 101 to the Form 10-Q with detailed Extensible Business Reporting Language tagging for the first time in accordance with Rule 405 of Regulation S-T. We are refiling in this Amendment “Item 1. Financial Statements” and “Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition” amended to reflect correction of the error in the Consolidated Statements of Cash Flows filed with Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not, except as stated above, modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, and otherwise are not subject to liability under those sections. EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Part 1 Financial Information Page Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) 2 Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2011 and 2010 (Unaudited) 3 Consolidated Statement of Stockholders' Equity for the Six Months Ended June 30, 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5-6 Notes to Unaudited Consolidated Financial Statements 7-13 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2010. The results of operations for the six and three months ended June 30, 2011 and 2010 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net of allowance for doubtful accounts of $-0- and $5,000 Inventories Employee receivables and other current assets Net assets of subsidiaries sold - Total Current Assets Property, plant and equipment, net Intangible assets - net Goodwill - TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Customer deposits - Total Current Liabilities Commitments and Contingencies - - EQUITY: Emerging Media Holdings Inc. and Subsidiaries Stockholders' Equity: Common stock, $.001 par value, 100,000,000 shares authorized; 12,250,920 and 12,250,920 shares issued at June 30, 2011 and December 31, 2010 Additional paid-in-capital Deficit ) ) Accumulated other comprehensive income (loss) Less: Cost of common stock in treasury, 4,811,760 and 11,760 shares at June 30, 2011 and December 31, 2010 ) ) Total Emerging Media Holdings Inc. and Subsidiaries Stockholders' Equity Noncontrolling interest - Total Equity TOTAL LIABILITIES AND EQUITY $ $ See notes to unaudited consolidated financial statements 2 EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Six Months Ended For The Three Months Ended June 30, June 30, Revenues $ Costs and expenses: Cost of sales Selling, general and administrative expenses Income (loss) from continuing operations ) Other income (expense): Loss on disposition of subsidiaries ) - - - Other income (principally interest income) - ) - Income (loss) from continuing operations before ) ) provision for income taxes Provision for income taxes - Earnings (loss) from continuing operations ) ) Discontinued operations (Note 18): Earnings (loss) from operations of SC Genesis International S.A. - ) - ) - ) - ) Net earnings (loss) Less: Net loss attributable to the noncontrolling interest - ) - ) Net earnings (loss) attributable to Emerging Media Holdings, Inc. and Subsidiaries $ ) $ ) $ $ ) Earnings (loss) per common share: Earnings (loss) per common share attributable to Emerging Media Inc. and Subsidiaries common shareholders from continuing operations - basic and diluted $ ) '$(0.00) $ '$(0.00) Earnings (loss) per common share attributable to Emerging Media Inc. and Subsidiaries common shareholders from discontinued operations - basic and diluted $ $ ) $ $ ) Weighted average common shares outstanding - basic and diluted See notes to unaudited consolidated financial statements 3 EMERGING MEDIA HOLDINGS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Accumulated Common Stock Retained Other Comprehensive Number of Additional Paid Earnings Comprehensive Treasury Noncontrolling Total Income Shares Amount In Capital (Deficit) Income (Loss) Stock Interest Balance, January 1, 2010 $ ) $ ) $ Issuance of common stock for acquisition ) ) Sale of SC Genesis International S.A. ) Non-cash based compensation 1:5 Forward split adjustment ) Adjustment to noncontrolling interest for sale of SC Genesis International S.A. - ) Net loss year ended December 31, 2010 ) $ ) ) ) Currency translation Comprehensive loss $ ) Balance, December 31, 2010 ) ) Common stock received for disposition of subsidiaries ) - ) - Adjustment to noncontrolling interest for sale of Alkasar Media Services S.R.L. - - ) Net loss for the six months ended June 30, 2011 ) $ ) ) - Currency translation ) ) ) Comprehensive loss $ ) Balance, June 30, 2011 $ ) $ $ ) $
